DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Haidacher et al. for a “method for purchasing goods, access authorizations or authorizations for using a service from a plurality of offered goods, access authorizations or authorizations for using a service” filed June 28, 2019 has been examined.  

This application claims foreign priority based on the application 18187458.7 filed August 6, 2018 in European Patent.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  

A preliminary amendment to the claims 1-21 has been entered and made of record.   
  
Claims 1-21 are pending.

Claim Objections
 
Claim 12 is objected to because of the following informalities:  the acronym “ID” is not defined by the claim.  An appropriate correction is required.

Claim 6 is objected to because of the following informalities: “analysed” should be “analyzed”.  An appropriate correction is required.

Claim 8 is objected to because of the following informalities: “analysed” should be “analyzed”.  An appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the acronym “GNSS” is not defined by the claim.  An appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 Claim 1 recites the limitation "the basis of biometric features" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
“the basis of biometric features” should be “a basis of biometric features”. 

Claim 2 recites the limitation "the identification and localization" in line 2 and “the detection” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
“the identification and localization” should be “the identifying” or “identifying" and “the detection” should be “detecting".

In claim 5, the phrase “as such” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Ex parte Steigewald, 131 USPQ 74.

Claim 6 recites the limitation "the payment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  “the payment” should be “a payment”.

In claim 7, the phrase “as such” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Ex parte Steigewald, 131 USPQ 74.

Claim 12 recites the limitation "the identification region (4)" in line 3,  "the identification and localization" in line 3, "the server" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  “the identification region (4)” should be “an identification region (4)”,  "the identification and localization" should be "an identification and localization" or “the identifying” or “identifying", and "the server" should be "a server".

Claim 18 recites the limitation "the basis of biometric features" in line 9 and "the basis of features" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
“the basis of biometric features” should be “a basis of biometric features” and “the basis of features" should be “a basis of features"

Referring to claims 2-17 and 19-21 are rejected as being dependent upon rejected Claims 1 and 18 above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

  Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 

Referring to claim 2, Claim limitation “suitable means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “connected to a server” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 18 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “wherein the identification and localization takes place on the basis of the detection of at least one unique feature assigned to the user or at least one unique ID assigned to the item by means of suitable devices, connected to a server, for identification and localization (See Specification pages 2 and 3, paragraph [0013]).

Referring to claim 9, Claim limitation “by means of the means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “for identification and localization connected to a server” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 18 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “wherein the identification and localization takes place on the basis of the detection of at least one unique feature assigned to the user or at least one unique ID assigned to the item by means of suitable devices, connected to a server, for identification and localization (See Specification page 5, paragraph [0022]).

Referring to claim 12, Claim limitation “by means of ” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “of a connection for wireless data communication according to a standard for wireless communication to the server by transceiver units” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 18 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a connection for wireless data communication according to a standard for wireless communication to the server by transceiver units (See Specification page 7, paragraph [0031]).

Referring to claim 13, Claim limitation “by means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “connected to the server for the detection of mobile electronic devices” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 18 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “connected to the server, for the detection of mobile electronic devices, which cover the subregions, by means of a standard wireless communication, for example by means of WLAN, BLE, or UWB” (See Specification page 7, paragraph [0032]).

Referring to claim 18, Claim limitation “means are provided for identifying and localizing users or items in the subregions (1, 2, 3)” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “are provided for identifying” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 18 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “wherein the identification and localization takes place on the basis of the detection of at least one unique feature assigned to the user or at least one unique ID assigned to the item by means of suitable devices, connected to a server, for identification and localization (See Specification pages 2 and 3, paragraph [0013]).

Referring to claim 21, Claim limitation “by means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “a means of transport” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 18 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “way of transport” (See Specification page 9, paragraph [0038], pages 9 and 10, paragraph 0041).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9-11, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaber (US# 9,805,360) in view of DeLuca et al. (US# 11,205,168).

Referring to claim 1, Jaber discloses a method for purchasing goods, access authorizations or authorizations for using a service from a plurality of offered goods, access authorizations or authorizations for using a service (i.e. an “honor-based” system of purchasing particular items from a given location or store through a user's smart phone. This removes the traditional human interaction of approaching a register to pay for goods. Rather the user simply receives their goods and then separately a user device processes a payment. This is “honor-based” in the sense that the reception of goods or items is de-coupled from the payment processing) (column 2 lines 7 to 14; see Figures 1 to 6), the method comprising:
Subdividing a defined spatial region into defined subregions assigned, in each case, to a purchasable good, access authorization or authorization for using a service (i.e. a location-aware device in a materials handling facility, according to some implementations. The materials handling facility here is a particular zone 20. The particular zone 20 may be any form of commercial establishment open to the public. An example of the particular zone 20 is a coffee shop) (column 2 lines 33 to 38; see Figure 1), that
purchasing a good (i.e. order an item), access authorization or authorization for using a service from a plurality of offered goods, access authorizations or authorizations for using a service (column 2 lines 39 to 49; see Figure 1),
a user registered in advance for carrying out the method, which may be assigned to the user uniquely, or an item registered in advance for carrying out the method and localized in the defined subregion (1, 2, 3) assigned to the good, access authorization or authorization for using a service (i.e. a user, including a mobile device 28, enters the particular zone 20. The user orders their items from the order counter 22. The user pays for items the user identifies on their mobile device 28. The user picks up items from the pickup counter 26, and then leaves freely.  In order to enable this procedure, there is a detection mechanism for the location of the mobile device 28. In each case, the mobile device 28 communicates with a web server 30. The web server 30 uses server application software 32 in order to correspond with client software executing on the mobile device 28. Further, a user of the mobile device 28 generates a user account on the web server 30 via the client application software. The user account includes details that optionally include a user name, payment card (or Internet payment processor e.g., PayPal®, Venmo®, Bitcoin®, other suitable known services), billing address, purchase history, and social networking data.  As a result that a user is detected (via their respective mobile device 28) entering the particular zone 20, the user may be penalized for leaving the zone without purchasing anything. When the mobile device 28 leaves the particular zone 20, where a payment is not processed, the system may automatically charge a predetermined amount. However, the system also prevents the case of false positives—were a user to run in and out of the particular zone 20 quickly—and does not automatically charge in this instances. Further where a third party processes a payment on behalf of the first user, there is also no automatic charge as the mobile device 28 leaves the particular zone 20) (column 2 lines 39 to column 3 line 6; see Figures 1 to 3).
However, Jaber did not explicitly disclose the user registered in advance for carrying out the method on the basis of biometric features and/or on the basis of features.
In the same field of endeavor of authorization process in retail entity, DeLuca et al. teach that the user registered in advance for carrying out the method on the basis of biometric features and/or on the basis of features (i.e. a process is initiated when user 211a check out for a first time at checkout aisle 249b and is presented with steps for authorizing checkout aisle 249b. The authorization steps are executed via usage of technologies such as, inter alia, multifactor identification processes, fingerprint/retinal/facial/biometric scanning processes (column 5 line 66 to column 6 line 29; see Figures 1 and 2) in order to authorize the user quickly in an efficient way.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of authorizing the user using the fingerprint, retina, facial or biometric scanning to authorizing check out at the aisle using the server hardware device taught by DeLuca et al. in the facilitate checkout using the mobile device for authorization at the particular zone of Jaber because authorizing the user using the fingerprint, retina, facial or biometric scanning to authorizing check out at the aisle using the server hardware device would provide a secure and an efficient way to check out an item from the retail entity.

Referring to claim 2, Jaber in view of DeLuca et al. disclose the method according to claim 1, Jaber discloses wherein the identification and localization takes place on the basis of the detection of at least one unique feature assigned to a user or a unique ID assigned to an item by suitable means, connected to a server, for the identification and localization of users or items, wherein payment information is assigned to the unique feature assigned to the user or the unique ID assigned to the item, which payment information is saved on the server and used for processing the payment for the good, the access authorization or the authorization for using a service (i.e. in order to enable this procedure, there is a detection mechanism for the location of the mobile device 28. In each case, the mobile device 28 communicates with a web server 30. The web server 30 uses server application software 32 in order to correspond with client software executing on the mobile device 28. Further, a user of the mobile device 28 generates a user account on the web server 30 via the client application software. The user account includes details that optionally include a user name, payment card (or Internet payment processor e.g., PayPal®, Venmo®, Bitcoin®, other suitable known services), billing address, purchase history, and social networking data) (column 2 lines 50 to 61; see Figure 1).

Referring to claim 3, Jaber in view of DeLuca et al. disclose the method according to claim 1, Jaber discloses wherein the purchase takes place automatically (i.e. as a result that a user is detected (via their respective mobile device 28) entering the particular zone 20, the user may be penalized for leaving the zone without purchasing anything. When the mobile device 28 leaves the particular zone 20, where a payment is not processed, the system may automatically charge a predetermined amount. However, the system also prevents the case of false positives—were a user to run in and out of the particular zone 20 quickly—and does not automatically charge in this instances. Further where a third party processes a payment on behalf of the first user, there is also no automatic charge as the mobile device 28 leaves the particular zone 20) (column 2 lines 62 to 67; see Figure 1).

Referring to claim 4, Jaber in view of DeLuca et al. disclose the method according to claim 3, Jaber discloses wherein a cancellation of the purchase of a good, an access authorization or an authorization for using a service, can be carried out by leaving the defined subregion (1, 2, 3) within a predetermined time period after the purchase (i.e. the system also prevents the case of false positives-were a user to run in and out of the particular zone 20 quickly-and does not automatically charge in this instances. Further where a third party processes a payment on behalf of the first user, there is also no automatic charge as the mobile device 28 leaves the particular zone 20) (column 2 lines 62 to column 3 line 6; see Figure 1).

Referring to claim 5, Jaber in view of DeLuca et al. disclose the method according to claim 1, Jaber discloses wherein a validation line (5), which is visible for the users and labelled as such, is optionally provided for the defined subregions (1,2, 3), and payment only takes place when a user, registered in advance, or an item, registered in advance, located with a person crosses the validation line (5) after the stay in a defined subregion (1, 2, 3) (i.e. because the items have already been identified, the transition may be done automatically without any affirmative input from the user or delay to the user. For example, if the user, is exiting the materials handling facility with the items, the user will pass through a transition area (such as a loading door, a door exiting the materials handling facility, etc.) as they exit the materials handling facility. When the user enters the items into the mobile device 28, the items identified on the item identifier list are automatically transitioned from the materials handling facility to the user) (column 3 lines 17 to 26; see Figure 1).

Referring to claim 7, Jaber in view of DeLuca et al. disclose the method according to claim 1, Jaber discloses wherein a cancellation line, which is visible for the users and labelled as such, may be provided for the defined subregions (1, 2, 3), a cancellation of the purchase of a good, an access authorization or an authorization for using a service, being carried out by crossing the cancellation line within a predetermined time period (i.e. when the mobile device 28 leaves the particular zone 20, where a payment is not processed, the system may automatically charge a predetermined amount. However, the system also prevents the case of false positives—were a user to run in and out of the particular zone 20 quickly—and does not automatically charge in this instances. Further where a third party processes a payment on behalf of the first user, there is also no automatic charge as the mobile device 28 leaves the particular zone 20) (column 2 line 65 to column 3 line 6; see Figure 1).

Referring to claim 9, Jaber in view of DeLuca et al. disclose the method according to claim 1, Jaber discloses wherein an identification region (4) is provided in front of the defined subregions (1, 2, 3), which must be passed through in order to reach the defined subregions (1, 2, 3), wherein and if a person, registered in advance, or an item, registered in advance, is located in the identification region (4), a localization and identification is carried out, as a result of which the process of purchasing a good, an access authorization or an authorization for using a service can be accelerated if the person or the item is located in a defined subregion (1, 2, 3) and wherein, after the localization and identification of a person or an item, tracking is carried out by means of the means for identification and localization connected to a server, in order to determine whether the person or the item is subsequently located in a defined subregion (1, 2, 3) (i.e. in step 302 (i.e. an identification region), the server detects the mobile device entering the zone. This step is performed by any of the methods discussed herein in singular or combination. In step 304, the application software (either client or server) initializes a countdown timer. This countdown timer exists for the purpose of establishing a “mistake entrance” condition. Where a user did not intend to enter the zone, the mobile device falsely reported a location within the zone, or the user merely doubled back for whatever reason it is beneficial to not force users to incur penalties that may occur for entering the zone and not interacting with the client software. In step 306, The system determines whether or not the mobile device has left the zone or a payment has been processed on the particular device's behalf. The timer is configured to have a duration for identifying “serious” customers. What qualifies as a serious customer for a given commercial establishment varies based on the establishment. In the previously used example of a coffee shop, 60-90 seconds is suitable, though other examples may be used and may depend on a number of factors. Such factors include an average wait time for a customer to be served at that given commercial establishment. Even across a chain establishment, depending on location, and time of day, wait times prior to service vary. In this manner, the length of the timer may be adjusted based upon day, time or day, historical average wait time, or particular location (i.e. downtown, neighborhood, etc.) (column 5 lines 22 to 49; see Figures 1 and 3).

Referring to claim 10, Jaber in view of DeLuca et al. disclose the method according to claim 1, Jaber discloses wherein for the case of a user registered in advance, the identification and localization take place in that optical data of the persons present in the regions (1, 2, 3, 4) (i.e. In step 302, the server detects the mobile device entering the zone. This step is performed by any of the methods discussed herein in singular or combination. In step 304, the application software (either client or server) initializes a countdown timer. This countdown timer exists for the purpose of establishing a “mistake entrance” condition. Where a user did not intend to enter the zone, the mobile device falsely reported a location within the zone, or the user merely doubled back for whatever reason it is beneficial to not force users to incur penalties that may occur for entering the zone and not interacting with the client software) (column 5 lines 22 to 33; see Figures 1 to 3); and 
DeLuca et al. disclose which are biometric features and/or features which can be uniquely assigned to the detected persons, are defected by camera, which cover the subregions (1, 2, 3) and the identification region (4), if present, wherein the detected data are compared with unique features assigned to the users registered in advance during registration, which are stored on a server, wherein a registered user is detected if the detected data match the features stored on the server and, on the basis of the data of the cameras about the presence of the user, is localized and assigned to one of the subregions (1, 2, 3) or the identification region (4) (column 4 lines 9 to 62; column 5 line 66 to column 6 line 29; see Figures 1 to 3) in order to authorize the user quickly in an efficient way.

	Referring to claim 11, Jaber in view of DeLuca et al. disclose the method according to claim 1, DeLuca et al. disclose wherein at least one camera (244a) is assigned to the subregions (1, 2, 3) and the identification region (4) in each case and/or in that at least one camera covers plurality of subregions (1, 2, 3) and/or the identification region (4) (column 5 line 61 to 65; see Figure 2).

Referring to claim 13, Jaber in view of DeLuca et al. disclose the method according to claim 1, Jaber discloses wherein the identification and localization for the case of a mobile electronic device (28) for wireless communication integrated into a vehicle takes place by a standard for wireless communication by means of means connected to the server (30) for the detection of mobile electronic devices (28), which caver the respective subregion (1, 2, 3) and, if  present, the identification region (4), the detection of a mobile electronic device for wireless communication in a subregion (1, 2, 3) or in the identification region (4) are transmitted to the server together with a unique ID assigned to the mobile electronic device or the module for wireless communication (column 3 lines 59 to column 4 line 19; see Figures 1 and 2).

Referring to claim 14, Jaber in view of DeLuca et al. disclose the method according to claim 1, Jaber discloses the size of the subregions (1, 2, 3) and, if present, the identification region (4) is dynamically adapted as a function of the demand for the purchasable goods, access authorizations or authorizations for using a service (i.e. a location-aware device in a materials handling facility, according to some implementations. The materials handling facility here is a particular zone 20. The particular zone 20 may be any form of commercial establishment open to the public (i.e. dynamically adapted). An example of the particular zone 20 is a coffee shop) (column 2 line 33 to 38; see Figure 1).

Referring to claim 15, Jaber in view of DeLuca et al. disclose the method according to claim 1, Jaber discloses wherein some or all subregions (1, 2, 3) can be passed through sequentially, in order to purchase a combination of various goods, access authorizations or authorizations for using a service (i.e. a coffee shop has some combination of an ordering counter 22, a register 24 and a pick up counter 26. In some locations these counters may be combined. In normal practice a user approaches the order counter 22, orders, walks to the register 24, pays, and then waits by the pickup counter 26 to receive their order. Disclosed herein is a replacement procedure. First, a user, including a mobile device 28, enters the particular zone 20. The user orders their items from the order counter 22. The user pays for items the user identifies on their mobile device 28. The user picks up items from the pickup counter 26, and then leaves freely) (column 2 lines 39 to 49; see Figure 1).

Referring to claims 18-20, Jaber in view of DeLuca et al. disclose a system for purchasing goods, access authorizations or authorizations for using a service from a plurality of offered goods, access authorizations or authorizations for using a service, although different in scope from the claims 1, 9 and 14, the claims 18-20 contains similar limitations in that the claims 1, 14 and 20 already addressed above therefore claims 18-20 also rejected for the same obvious reasons given with respect to claims 1, 9 and 14, respectively.
 
Claims 6, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jaber (US# 9,805,360) in view of DeLuca et al. (US# 11,205,168) as applied to claim 1, and further in view of Thompson et al. (Pub. No. 2014/0206428).

Referring to claim 6, Jaber in view of DeLuca et al. disclose the method according to claim 1, Jaber discloses that wherein the payment takes place which cover the subregions (1, 2, 3), are analyzed by an analysis unit connected to the server (i.e. there is a detection mechanism for the location of the mobile device 28. In each case, the mobile device 28 communicates with a web server 30. The web server 30 uses server application software 32 in order to correspond with client software executing on the mobile device 28. Further, a user of the mobile device 28 generates a user account on the web server 30 via the client application software. The user account includes details that optionally include a user name, payment card in the particular zone 20) (column 2 lines 50 to 65; see Figure 1).
However, Jaber in view of DeLuca et al. did not explicitly disclose wherein the payment takes place if predetermined movement patterns or gestures of a hand of a user registered in advance or a person, who carries an item, registered in advance, with them, are detected during the stay in a subregion (1, 2, 3), which movement patterns or gestures are used as confirmation, and, for this purpose, images from cameras, which cover the subregions (1, 2, 3), are analyzed by an analysis unit connected to the server.
In the same field of endeavor of user input in retail entity, Thompson et al. teach that wherein the payment takes place if predetermined movement patterns or gestures of a hand of a user registered in advance or a person, who carries an item, registered in advance, with them, are detected during the stay in a subregion (1, 2, 3), which movement patterns or gestures are used as confirmation, and, for this purpose, images from cameras, which cover the subregions (1, 2, 3), are analyzed by an analysis unit connected to the server (i.e. dentification device 118 may be utilized to determine an identity of a player. Based on information obtained by identification device 118, electronic gaming device 100 may be reconfigured. For example, the language, sound level, music, placement of multi-media streams, one or more game functionalities (e.g., game type 1, game type 2, game type 3, etc.) may be presented, one or more gesture gaming options (e.g., gesture game type 1, gesture game type 2, etc.) may be presented, one or more gesture gaming functionalities (e.g., make a bet with a left hand movement, make a maximum bet with a two hand movement, spin the wheel with a left hand flip, move a game character via the player's body movement (e.g., run, jump, throw, etc.) (page 1 paragraph 0026; page 2 paragraph 0030; see Figure 1) in order to the user to select a particular function.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of using the gesture to select the functionalities of the game using the with a hand movement taught by Thompson in the facilitate checkout using the mobile device for authorization at the particular zone of Jaber in view of DeLuca et al. because using the gesture to select the functionalities of the game using the with a hand movement would provide an efficient way to make a selection of a particular functionality of the user desire intention without misinterpreted inputs.

Referring to claim 8, Jaber in view of DeLuca et al. disclose the method according to claim 1, Jaber discloses that Thompson et al. teach that wherein the purchase of a good, an access authorization or an authorization for using a service, is cancelled if predetermined movement patterns or gestures of a hand of a user registered in advance or a person, who carries an item, registered in advance, with them, are detected during the stay in a subregion (1, 2, 3), wherein and, for this purpose, images from cameras, which cover the subregions (1, 2, 3), are analyzed by an analysis unit connected to the server (page 1 paragraph 0026; page 2 paragraph 0030; see Figure 1) in order to the user to select a particular function quickly.

Referring to claim 16, Jaber in view of DeLuca et al. disclose the method according to claim 1, Jaber discloses that Thompson et al. teach that wherein the desired number of goods, access authorizations or authorizations for using a service to be purchased is detected on the basis of the recognition, by analysis units connected to cameras, of predetermined movement patterns or gestures of a hand or both hands of a user, registered in advance, or a person, who carries an item, registered in advance, with them, during the stay in a subregion (page 1 paragraph 0026; page 2 paragraph 0030; see Figure 1) in order to the user to select a particular function quickly.

Claims  12, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jaber (US# 9,805,360) in view of DeLuca et al. (US# 11,205,168) as applied to claims 1 and 18, and further in view of Northrup et al. (US# 9,786,176).

Referring to claim 12, Jaber in view of DeLuca et al. disclose the method according to claim 1, however, Jaber in view of DeLuca et al. did not explicitly disclose wherein if the subregions (1, 2, 3) and, if present, the identification region (4) are covered by a GNSS signal, the identification and localization for the case of a mobile electronic device takes place on the basis of the GNSS data of a GNSS module of the mobile electronic device or, for the case that the mobile electronic device is an electronic module for wireless communication integrated into a vehicle, of a GNSS module of the vehicle, which are transmitted together with a unique ID assigned to the mobile electronic device by means of a connection for wireless data communication according to a standard for wireless communication to the server by means of the transceiver units connected to the server, which cover the subregions (1, 2, 3) and, if present, the identification region (4), the transmitted ID is compared with IDs stored on the server and assigned to the mobile electronic devices, registered in advance, and wherein a registered mobile electronic device is detected if the transmitted ID matches an ID stored in the server.
In the same field of endeavor of a geographic zone retail entity, Northrup et al. teach that wherein if the subregions (1, 2, 3) and, if present, the identification region (4) are covered by a GNSS signal, the identification and localization for the case of a mobile electronic device takes place on the basis of the GNSS data of a GNSS module of the mobile electronic device or, for the case that the mobile electronic device is an electronic module for wireless communication integrated into a vehicle, of a GNSS module of the vehicle, which are transmitted together with a unique ID assigned to the mobile electronic device by means of a connection for wireless data communication according to a standard for wireless communication to the server by means of the transceiver units connected to the server, which cover the subregions (1, 2, 3) and, if present, the identification region (4), the transmitted ID is compared with IDs stored on the server and assigned to the mobile electronic devices, registered in advance, and wherein a registered mobile electronic device is detected if the transmitted ID matches an ID stored in the server (column 13 line 59 to column 14 line 51; column 74 lines 31 to 44; see Figure 1) in order to create a defined virtual geographic zones around places of interest on the mobile device.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of using the high quality navigation satellite system (GNSS) module based on the GNSS chipset advanced receiver to provide the precise geo-positioning input for place zones designed for retail business using the mobile device taught by Northrup et al. in the facilitate checkout using the mobile device for authorization at the particular zone of Jaber in view of DeLuca et al. because using the high quality navigation satellite system (GNSS) module in the mobile device would provide precise position of the mobile device to make a selection of a particular functionality of the user desire intention without misinterpreted inputs.

Referring to claim 17, Jaber in view of DeLuca et al. disclose the method according to claim 1, however, Jaber in view of DeLuca et al. did not explicitly disclose wherein the users may be informed by display devices about the assignment of the subregions (1, 2, 3) to the goods, access authorizations or authorizations for using a service to be purchased.
In the same field of endeavor of a geographic zone retail entity, Northrup et al. teach that wherein the users may be informed by display devices about the assignment of the subregions (1, 2, 3) to the goods, access authorizations or authorizations for using a service to be purchased (i.e. as user 325 moves through each of aisle sub-zones 318, 319, 320, 321, and 322, and row sub-zone 327 information about products, including the price, specifications, and the location of the products on shelves adjacent to each of aisle sub-zones 318, 319, 320, 321, and 322, and row sub-zone 327, discount coupons for the purchase of the products located in each of aisle sub-zones 318, 319, 320, 321, and 322, and row sub-zone 327 are displayed actions on user device 205 by user application 217) (column 19 lines 55 to 64; see Figure 1) in order to provide assistance information for the user in a defined virtual geographic zones around places of interest.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of providing discount coupons for purchase of products located in each of aisle subzones are displayed actions on the user device taught by Northrup et al. in the facilitate checkout using the mobile device for authorization at the particular zone of Jaber in view of DeLuca et al. because providing discount coupons for purchase of products located in each of aisle subzones are displayed actions on the user device would provide useful information for the user.

Referring to claim 21, Jaber in view of DeLuca et al. disclose the system according to claim 18, however, Northrup et al. disclose the system is implemented in a region of an entry region of a means of transport, wherein a plurality of subregions are provided, which are assigned to the purchase of a ticket type in each case or in that the system is implemented in the region of a skiing region, a plurality of subregions are provided, which are assigned to the purchase of a ski pass type in each case or in that the system is implemented in a multi-story car park, different entrances are assigned to different parking ticket types or in that the system is implemented in a fast-food restaurant or in a canteen, a plurality of subregions are provided which are assigned to a menu or an offered meal in each case or in that the system is implemented at a toll gate, and each lane is assigned to a type of mileage or time-dependent toll (i.e. the set of supervisor-defined actions is a set of discount coupons for products and services of the supervisor to be redeemed at a point-of-sale based on the location of the user device. In this embodiment, the set of discount coupons are displayed on the user device when the user enters a retail store zone of the supervisor. In another embodiment, as the user moves through each sub-zone of a retail store zone of the supervisor, information about various products located in each sub-zone, including a location of each product, is displayed on the user device as the user moves through each sub-zone) (column 6 lines 11 to 27; column 17 line 31 to 61; see Figures 2A to 3A).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684